DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 8, 10, and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3, 5, 8, 10, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robayashi et al. (U.S. PG. Pub. No. 2017/0288626 A1) in view of Okawa (U.S. PG. Pub. No. 2009/0295525 A1).
With respect to claim 1, Kobayashi et al., hereinafter referred to as “Kobayashi,” teaches a coil component 10B (FIG. 5) comprising: 
a core 20 (see FIG. 2 for illustration) including a core part 23 having a first end portion (end connected to flange 21) and a second end portion (end connected to flange 22); and 
a first wire 42 and a second wire 41 that are wound around the core part from the first end portion to the second end portion in substantially helical shapes so as to have substantially identical numbers of turns; 
wherein 
the first wire is wound so as to form a first layer that contacts a peripheral surface (outer surface) of the core part, 
the second wire is wound such that at least part of the second wire forms a second layer on the outside of the first layer (at regions 81 and 82, second wire 42 is wound on top of first wire 42), and 
a first coil length (length between first and last turns of first wire 42) formed by the first wire is longer than a second coil length (length between first and last turns of second wire 41) formed by the second wire (paras. [0033], and [0051]-[0053]). Kobayashi does not expressly teach 
a first turn of the first wire is wound to be separated from a first turn of the second wire, or a final turn of the first wire is wound to be separated from a final turn of the second wire.


    PNG
    media_image1.png
    384
    538
    media_image1.png
    Greyscale

Okawa teaches a coil component 2 (Fig. 4) wherein
a first turn (first turn from left or right) of the first wire 42 or 47 is wound to be separated (separated by distance DL) from a first turn (turn closest to flange 13 or 14) of the second wire (the other of wire 42 or 47), or a final turn (turn closest to the other of flange 13 or 14) of the first wire is wound to be separated (separated by distance DL) from a final turn of the second wire (paras. [0030] and [0041]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the separation between the first or last turn of the first and second wires as taught by Okawa to the coil component of Kobayashi to provide the required capacitance between the wires.

    PNG
    media_image2.png
    489
    540
    media_image2.png
    Greyscale

With respect to claim 2, Kobayashi in view of Okawa teaches the coil component according to claim 1, wherein in the first wire, there is a turn (a turn in region 71 or 72) where a gap (gap between turns) is formed by leaving a space S between that turn and an adjacent turn of the first wire (Kobayashi, para. [0042]).
With respect to claims 3 and 8, Kobayashi in view of Okawa teaches the coil component according to claims 1-2, respectively, wherein in a direction from the first end portion to the second end portion of the core part, there is a part in which the first wire is wound such that a gap is not formed between adjacent turns (there is no gap between turns in region 81 and or 82) and a part in which the first wire is wound such that a gap S is formed between adjacent turns (Kobayashi, paras. [0042] and [0053]).
With respect to claims 5 and 10, Kobayashi in view of Okawa teaches the coil component according to claims 1-2, respectively, wherein the first wire is wound such that a gap S is formed between at least either of two adjacent turns on the first end portion side and two adjacent turns on the second end portion side (Kobayashi, para. [0042]).
With respect to claim 13, Kobayashi in view of Okawa teaches the coil component according to Claim 1, wherein the final turn of the first wire is wound to be separated (separated by distance DL) from the final turn of the second wire (Okawa, para. [0041]).
With respect to claim 14, Kobayashi in view of Okawa teaches the coil component according to Claim 1, wherein the first turn of the first wire is wound to be separated (separated by distance DL) from the first turn of the second wire (Okawa, para. [0041]).
With respect to claim 15, Kobayashi in view of Okawa teaches the coil component according to Claim 1, wherein a second to the final turn of the first wire and the final turn of the first wire are separated (separated by D2 + DL) from each other by at least three times a diameter of the first wire (Okawa, para. [0041]).
With respect to claim 17, Kobayashi et al., hereinafter referred to as “Kobayashi,” teaches a coil component 10B (FIG. 5) comprising: 
a core 20 (see FIG. 2 for illustration) including a core part 23 having a first end portion (end connected to flange 21) and a second end portion (end connected to flange 22); and 
a first wire 42 and a second wire 41 that are wound around the core part from the first end portion to the second end portion in substantially helical shapes so as to have substantially identical numbers of turns; 
wherein 
the first wire is wound so as to form a first layer that contacts a peripheral surface (outer surface) of the core part, 
the second wire is wound such that at least part of the second wire forms a second layer on the outside of the first layer (at regions 81 and 82, second wire 42 is wound on top of first wire 42), and 
a first coil length (length between first and last turns of first wire 42) formed by the first wire is longer than a second coil length (length between first and last turns of second wire 41) formed by the second wire (paras. [0033], and [0051]-[0053]). Kobayashi does not expressly teach 
a second to a final turn of the first wire and the final turn of the first wire are separated from each other by at least three times a diameter of the first wire.
Okawa teaches a coil component 2 (Fig. 4) wherein
a second to a final turn (second to last turn is annotated as 2F) of the first wire 42 and the final turn (annotated turn FT) of the first wire are separated (separated by distance DL) from each other by at least three times a diameter of the first wire (paras. [0041]-[0042]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the turn separation as taught by Okawa to the coil component of Kobayashi to provide the required capacitance between the wires.


    PNG
    media_image3.png
    484
    522
    media_image3.png
    Greyscale


6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Robayashi in view of Okawa, as applied to claim 1 above, and further in view of  Tomonari et al. (U.S. PG. Pub. No. 2018/0301275 A1).
With respect to claim 16, Kobayashi in view of Okawa teaches the coil component according to Claim 1. Kobayashi in view of Okawa does not expressly teach the first turn of the second wire is closer to the first end portion than the first turn of the first wire, and the final turn of the first wire is closer to the second end portion than the final turn of the second wire.
Tomonari et al., hereinafter referred to as “Tomonari,” teaches a coil component 10 (FIG. 12), wherein the first turn (turn 1 of W1) of the second wire W1 is closer to the first end portion (left end of winding core portion 11a) than the first turn (turn 1 of W2) of the first wire W2, and the final turn (turn 8) of the first wire W2 is closer to the second end portion (right end portion of winding core portion 11a) than the final turn (turn 8 of wire 1) of the second wire W1 (para. [0071]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the wires turns as taught by Tomonari to the coil component of Kobayashi in view of Okawa to provide the required inductance (para. [0072]).

    PNG
    media_image4.png
    327
    572
    media_image4.png
    Greyscale

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837